USCA11 Case: 21-11412      Date Filed: 02/22/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11412
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
EDDRICK TREREIL WRIGHT,


                                          Defendant- Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 8:20-cr-00061-CEH-CPT-1
                   ____________________
USCA11 Case: 21-11412         Date Filed: 02/22/2022    Page: 2 of 2




2                      Opinion of the Court                 21-11412


Before WILSON, NEWSOM, and ANDERSON, Circuit Judges.
PER CURIAM:
       Mark O’Brien, counsel for Eddrick Wright in this direct
criminal appeal, has moved to withdraw from further representa-
tion of the appellant and filed a brief pursuant to Anders v. Califor-
nia, 386 U.S. 738 (1967). Our independent review of the entire rec-
ord reveals that counsel’s assessment of the relative merit of the
appeal is correct. Because independent examination of the entire
record reveals no arguable issues of merit, counsel’s motion to
withdraw is GRANTED, and Wright’s convictions and sentences
are AFFIRMED.